Citation Nr: 1640115	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastritis secondary to gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 30 percent for trigeminal neuralgia with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from September 1993 to February 1998.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board notes the appellant's representative asserted in September 2016 brief that the appellant's electronic VA claims file was missing a copy of her September 2008 notice of disagreement.  The Board's review of the record, however, indicates that the September 2008 notice of disagreement is associated with the record on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The RO has rated the appellant's service-connected gastritis secondary to GERD as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7307 and 7346, the rating criteria for gastritis and hiatal hernia, respectively.  

Under Diagnostic Code 7307, a 10 percent rating is assigned for mild gastritis, with brief episodes of recurring symptoms once or twice yearly.  A 30 percent rating is contemplated for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  

Under Diagnostic Code 7346, a 60 percent rating is warranted if the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned if symptoms consist of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating is assigned.  38 C.F.R. § 4.114.  

VA's Rating Schedule provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113.

For that reason, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive may not be combined with each other.  Rather, a single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

In this case, the appellant was afforded a VA medical examination in October 2015.  The examination report, however, does not contain the findings necessary to rate the appellant's service-connected gastrointestinal disorder.  For example, it is unclear whether the appellant's gastritis is manifested by eroded or ulcerated areas.  The examiner noted that the appellant had a "Hx of reflux x years.  NO recent EGD."  As best the Board can discern, the examiner advised the appellant to follow-up with her VA primary care physician for EGD surveillance.  It is unknown if the appellant has done so, as the most recent VA clinical records associated with the claims folder are dated in April 2007.  The October 2015 examination report also contains no indication whether the appellant's service-connected gastrointestinal disorder is productive of symptomatology such as pain, epigastric distress, dysphagia, pyrosis, material weight loss, hematemesis, melena, or anemia.  Therefore, the Board finds that an additional VA examination is needed and that any outstanding, relevant VA medical records should be obtained.

For similar reasons, a remand is necessary with respect to the appellant's claim for an increased rating for trigeminal neuralgia with headaches.  The RO has rated this disability as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8205 and 8100, the rating criteria for disabilities of the fifth (trigeminal) cranial nerve and migraine headaches, respectively.  

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 50 percent rating is warranted for complete paralysis of the trigeminal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Ratings are dependent upon the relative degree of sensory manifestations or motor loss.  Id., Note.  

Migraines headaches are evaluated under the criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating under Diagnostic Code 8100 is contemplated for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The appellant was afforded a VA neurological examination in October 2015 at which time the examiner indicated that the appellant exhibited trigeminal neuralgia manifested by facial pain and numbness of inner left check.  The examiner noted that the appellant's trigeminal neuralgia also triggered headaches, but the examination report contains no findings as to the severity and frequency of those headaches.  Under these circumstances, an additional examination is required.  

The Board also notes that VA's Rating Schedule provides that all disabilities, including those arising from a single disease entity, are to be rated separately.  38 C.F.R. § 4.25.  Although the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited by 38 C.F.R. § 4.14, when a Veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 ( 1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Given the appellant's symptoms associated with the appellant's trigeminal neuralgia and headaches, the propriety of assigning separate ratings must be considered.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her gastritis secondary to GERD and trigeminal neuralgia with headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated since April 2007. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected gastritis secondary to GERD.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate the frequency of episodes (i.e. whether there are brief episodes of recurring symptoms once or twice yearly or whether it is chronic).  He or she should also state whether there are multiple small eroded or ulcerated areas and symptoms; or severe hemorrhages, or large ulcerated or eroded areas.

In addition, the examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial or arm or shoulder pain, productive of considerable impairment of health.   He or she should also note if the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected trigeminal neuralgia with headaches.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has mild or severe incomplete paralysis of the trigeminal nerve or complete paralysis.  

In addition, the examiner should state the frequency of characteristic prostrating attacks.  He or she should also state whether she has very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  The AOJ should consider whether separate ratings are warranted for the appellant's service-connected trigeminal neuralgia and her headaches.   

If the benefits sought on appeal are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




